ORDER
TOM COLBERT, Chief Justice.
Appellee's motion to dismiss this appeal is treated as a motion for summary disposition pursuant to Rule 1.201 of the Oklahoma Supreme Court Rules. This rule provides that in any case in which it appears that a prior controlling appellate decision is dispositive of the appeal, the court may summarily affirm or reverse the trial court's decision. The trial court's decision is summarily affirmed pursuant to Rule 1.201. The Court of Civil Appeals' opinion in Matter of the Estate of Joseph L. Harris, Deceased, Jeffery J. Harris v. Arvest Bank, Case No. 109,488, which was filed on October 19, 2012, is dispositive of this appeal because that opinion affirmed the district court's decision to admit the will to probate which disinherited appellant. Thus, appellant has no interest in the real property at issue, and is not entitled to place a notice of lis pendens on the property.
The Court of Civil Appeals' opinion in case No. 109,488 is the settled-law-of-the-case. Willis v. Nowata Land and Cattle Co., Inc., 1989 OK 169, 789 P.2d 1282, Berland's of Tulsa v. Northside Village Shopping Center, 1968 OK 136, ¶ 33, 447 P.2d 768.
Appellee's request for fees and costs, which does not comply with Rule 1.14 of the Oklahoma Supreme Court Rules, is denied.
DONE BY ORDER OF THE SUPREME COURT IN CONFERENCE THIS 11th DAY OF MARCH, 2018.
ALL JUSTICES CONCUR.